Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a  patient support apparatus system comprising a server adapted to communicate alerts to mobile electronic devices carried by personnel; a patient presence detector adapted to detect whether or not a patient is present on a support surface; a wireless transceiver for communicating with the server; a drive subsystem adapted to operate the patient support being driven and steered autonomously when in the autonomous mode, and
a control system in communication with the patient presence detector, the drive subsystem, and the wireless transceiver, and adapted to transmit to the server a message indicating whether or not the patient is currently present on the support surface or an odometer adapted to detect a distance the patient support apparatus has traveled; and a control system in communication with the odometer, and adapted to transmit to the server a message indicating the distance the patient support apparatus has traveled, and communicate a maintenance alert to the mobile electronic devices if the distance the patient support apparatus has traveled exceeds a threshold.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673